BRYAN, Judge,
dissenting.
I respectfully dissent from the main opinion. I join in Part I of Judge Pittman’s dissent except for his statement that Cadle Co. v. Shabani, 950 So.2d 277 (Ala. 2006), is misguided and should be overruled; I express no opinion regarding whether Cadle was correctly decided or should be overruled. In addition, because, in my opinion, Cadle is distinguishable from the present case and the present case does not implicate standing, I dissent from the main opinion because it relies on an argument that Bessie T. Sturdivant did not present to the trial court, i.e., her argument that the foreclosure sale was invalid because BAC Home Loans Servicing, LP, had not been assigned the mortgage before it initiated foreclosure proceedings. See Ex parte Ryals, 773 So.2d 1011, 1013 (Ala.2000) (“[T]he appellate court can consider an argument against the validity of a summary judgment only to the extent that the record on appeal contains material from the trial court record presenting that argument to the trial court before or at the time of submission of the motion for summary judgment. Andrews v. Merritt Oil Co., 612 So.2d 409 (Ala.1992).”).